Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 34



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                               Case No. _______________________

 WOUND CARE CONCEPTS, INC.,                       )
                                                  )
      Plaintiff,                                  )   JURY TRIAL DEMANDED
                                                  )
 v.                                               )
                                                  )
 VOHRA HEALTH SERVICES, P.A.,                     )
                                                  )
      Defendant.                                  )


                                             COMPLAINT

         Plaintiff, Wound Care Concepts, Inc. (“WCC”), files this Complaint against Defendant,

 Vohra Health Services, P.A., d/b/a Vohra Wound Physicians and d/b/a Vohra Wound Services

 (“Vohra”), seeking damages arising from Vohra’s unlawful business practices, including Vohra’s

 leveraging unfair competitive advantages gained by misrepresenting its services and billing

 practices, and in support, alleges as follows:

                                        I.    INTRODUCTION

         1.    WCC and Vohra are both in the business of providing wound care in nursing

 homes and other long-term care facilities (“facilities”) throughout the United States. However,

 each plays a different role in that care. WCC has built its reputation on supplying wound care

 products to patients as a Medicare-enrolled supplier of durable medical equipment, prosthetics,

 orthotics, and supplies (“DMEPOS”), primarily serving patients under the Medicare Part B

 program. As a Medicare-enrolled DMEPOS supplier, WCC operates its business in faithful

 adherence to the regulations imposed by the Secretary of Health and Human Services through the

 Centers for Medicare & Medicaid Services (“CMS”). Vohra, on the other hand, is a professional
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 34



 services corporation providing wound care physician services, touting itself as the “largest

 wound care specialty group focused on the post-acute market.”                 “About,” VOHRA,

 https://vohrawoundcare.com/about/ (last visited Aug. 16, 2019).

         2.     Not long ago, WCC’s and Vohra’s roles were distinct, not competitive: WCC

 provided (and today still provides) wound care products, namely surgical wound dressings, to

 Medicare Part B patients in facilities and billed them directly to Medicare Part B; Vohra

 provided physician-led wound consultations on-site at facilities. WCC and Vohra have had

 significant overlap in the facilities (i.e., customers) each serves, working alongside one another

 to provide items and services to mutual patients.

         3.     Vohra has now debuted a new and separate service that directly competes with

 WCC by supplying wound care products to facilities’ patients, called the “Dressing Dispensing

 Program.” Vohra markets this program as a one-stop solution to wound care, offering to manage

 the ordering and delivery of surgical wound dressings used for wound care, in addition to the

 physician services Vohra already provides.

         4.     In its marketing of the “Dressing Dispensing Program,” Vohra holds itself out as a

 DMEPOS supplier like WCC, when it is not. It misrepresents its ability to provide surgical

 wound dressings in compliance with Medicare Part B requirements and falsely suggests it is

 eligible to fulfill the duties of a DMEPOS supplier, even though Vohra is not a Medicare-

 enrolled DMEPOS supplier. In doing so, it exploits the position of trust its physicians hold as

 treating practitioners in facilities.

         5.     While attempting to enter this market, Vohra has engaged in unlawful and improper

 practices that violate federal and state laws and regulations and allow Vohra to gain improper

 competitive advantages, deceptively induce facilities to do business with Vohra, unjustifiably

                                                -2-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 34



 interfere with WCC’s business, and reap ill-gotten profits at the expense of Medicare and lawful

 competitors like WCC.

        6.    Vohra has chosen not to compete lawfully with Medicare-enrolled DMEPOS

 suppliers like WCC, who properly comply with the broad array of requirements Medicare

 imposes on DMEPOS suppliers in order to bill and receive payment for DMEPOS items such as

 surgical wound dressings. Instead of engaging in legitimate competition, Vohra’s business

 model attempts to tilt the competitive playing field unfairly and unlawfully in its favor by

 circumventing Medicare requirements as it tries to replace compliant, established suppliers such

 as WCC in facilities across the country.

        7.    In doing so, Vohra actively and implicitly misleads and deceives facilities and

 facility residents—not to mention Medicare—that its dispensing and billing practices are lawful.

        8.    The result is improper and unlawful Medicare billing, dispensing, and

 reimbursement for wound care products, as well as ill-gotten additional revenues and profits for

 Vohra, at the expense of the unjustified efforts to interfere with WCC’s lawful business and

 long-standing customer relationships.

                          II.   PARTIES, JURISDICTION, AND VENUE

        9.    Plaintiff Wound Care Concepts, Inc. (“WCC” or “Plaintiff”) is a Pennsylvania

 corporation with its principal place of business in Bristol, Pennsylvania.

        10.   Defendant Vohra Health Services, P.A., d/b/a Vohra Wound Physicians and d/b/a

 Vohra Wound Services (“Vohra” or “Defendant”), is a Florida professional services corporation

 with its headquarters and principal place of business located at 3601 S.W. 160th Avenue, Suite

 250, Miramar, Florida 33027.




                                                -3-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 34



         11.    Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over this action,

 as it is alleged that Vohra violated Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         12.    Pursuant to 28 U.S.C. § 1332, this Court also has original jurisdiction over this

 matter because there is complete diversity of citizenship on either side and the amount in

 controversy exceeds $75,000.00, exclusive of interest and costs.

         13.    WCC has lost in excess of $75,000.00 of business because of Vohra’s unlawful

 practices in states such as Florida, New York, Texas, Illinois, and North Carolina.

         14.    Venue is proper in this district under 28 U.S.C. § 1391 because Defendant Vohra

 resides in this district and has transacted business in this district, and because a substantial part of

 the events or omissions giving rise to the claims herein occurred in this district.

         15.    Pursuant to Florida Statutes § 48.193(2), this Court has personal jurisdiction over

 Vohra, a Florida entity with its headquarters in Florida, because it is engaged in substantial and

 not isolated activities within this state, namely, marketing and providing wound care services to

 facilities in Florida.

         16.    This Court also has personal jurisdiction over Defendant pursuant to Florida

 Statutes § 48.193(1) because Plaintiff’s causes of action arise out of Defendant’s (i) operating,

 conducting, engaging in, and carrying on business operations within the state; and (ii)

 committing tortious acts in this state that have caused injuries to WCC. As described below,

 Vohra has committed acts constituting unfair and deceptive trade practices, tortious interference

 with WCC’s contracts and business relationships, and deceptive advertising in violation of the

 laws of various federal and state laws, all with the intent and effect of defrauding Medicare,

 harming competitors like WCC, and deceiving nursing homes and skilled nursing facilities

 across the country.

                                                  -4-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 34



                                 III. FACTUAL BACKGROUND

 A. WCC’s Wound Care Business

        17.   For over nine years, WCC has been a Medicare-enrolled DMEPOS supplier of

 wound care products, serving patients in nursing homes and other long-term care facilities

 throughout the United States, including Florida.       WCC’s primary services are supplying

 appropriate wound care products and surgical wound dressings to Medicare Part B patients in

 such facilities and handling the required billing for those products through Medicare Part B.

        18.   The majority of the wound care products and surgical wound dressings supplied by

 WCC are manufactured by Gentell, Inc. (“Gentell”). Although WCC and Gentell are separate

 companies, WCC is sometimes referred to colloquially as Gentell due to its long-standing

 provision of Gentell products and due to the fact that WCC and Gentell are corporate affiliates.

        19.   As a Medicare-enrolled DMEPOS supplier, WCC must maintain accreditation

 through a CMS-approved accreditation organization, adhere to regulatory supplier standards, and

 meet DMEPOS Quality Standards. 42 C.F.R. § 424.57(c); see also Final Durable Medical

 Equipment, Prosthetics, Orthotics, And Supplies (DMEPOS) Quality Standards (effective Jan. 9,

 2018), available at https://www.cms.gov/Research-Statistics-Data-and-Systems/Monitoring-

 Programs/Medicare-FFS-Compliance-Programs/Downloads/Final-DMEPOS-Quality-Standards-

 Eff-01-09-2018.pdf. In order to bill services under Medicare Part B, WCC must continually

 comply with these standards, preserve its accreditation in good standing, and maintain a surety

 bond, in addition to meeting all other Medicare enrollment and coverage requirements.

        20.   WCC prides itself on its commitment to ensuring that its billing strictly conforms to

 Medicare coverage and billing requirements (“Medicare Guidelines”), which are described




                                                -5-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 6 of 34



 further below.    Facilities turn to WCC for wound supplies because of its conscientious

 commitment to adhering to supplier standards when providing wound care products.

         21.   Since WCC incorporated in 2005, it has grown its business to span the country.

 WCC currently operates in 49 states and employs approximately 90 people.

         22.   WCC attributes its growth to its investment in customer service, its industry

 reputation as a compliant Medicare Part B DMEPOS supplier, and word of mouth among

 facilities.

         23.   For example, within the last year, WCC was doing business with about 95 facilities

 in the state of Florida alone. WCC has recently lost business from several facilities in Florida

 due to Vohra’s deceptive business practices, as described herein.

         24.   WCC’s business relies on contracting with facilities to provide wound care

 products to the facilities’ patients, where those wound care products have been prescribed by a

 health care provider.

         25.   WCC supplies Part B-covered items to the facility’s residents covered by Medicare

 Part B, pursuant to a physician order.

         26.   Prior to about June 2018, WCC was aware that Vohra was operating a physician-

 led wound care specialty group providing physician’s professional services. Vohra’s services

 were provided in the same types of facilities that are WCC’s customers, but Vohra was not

 competitive with WCC. Rather, a Vohra physician, like any other physician, would dictate a

 patient’s wound care treatment and prescribe wound care products to accomplish that treatment,

 and WCC would supply the prescribed products to the patient. WCC and Vohra’s customers

 have overlapped in the past because they both provide services related to wound treatment to

 facilities. However, in the past, to the extent that a facility had contracted with WCC to provide

                                               -6-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 7 of 34



 supplies and with Vohra to provide physician care, WCC’s and Vohra’s services were not in

 competition.

        27.     Beginning around June 2018, WCC learned that Vohra and Vohra physicians were

 marketing a new wound care supply service that directly competes with WCC’s services

 although Vohra, and upon information and belief its physicians, are not enrolled as Medicare

 DMEPOS suppliers.

        28.     Over the last year, numerous facilities have ended their contractual relationships

 with WCC as a result of Vohra’s unlawful and dishonest business practices, as Vohra solicits

 these facilities under the false pretense that it can provide these services in compliance with

 applicable law, regulation and Medicare requirements. Despite WCC’s efforts to put Vohra on

 notice that its practices violate Medicare laws and requirements, Vohra has continued to expand

 its Dressing Dispensing Program, knowingly and unjustly harming WCC’s business and its

 ability to compete to lawfully serve facilities.

 B. Vohra’s Business

        29.     According to Vohra’s website, Vohra operates a national physician group that

 provides on-site wound care and wound care management to nursing homes, assisted living

 facilities, and rehabilitation facilities. Vohra has around 250 physicians treating patients across

 27 states and works with over 2,500 skilled nursing facilities, including many in Florida.

 “Clinical      Services:     Services      for      Skilled   Nursing     Facilities,”    VOHRA,

 https://vohrawoundcare.com/clinical-services/services-for-skilled-nursing-facilities/our-services/

 (last visited Aug. 16, 2019).




                                                    -7-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 8 of 34



        30.   Upon information and belief, Vohra’s physician services do not represent an

 expense to the facilities and are not reimbursable to the facilities, but are billed directly to

 Medicare by Vohra.

        31.   While Vohra’s physicians have provided professional services in the nature of on-

 site consultation and treatment of wounds, until recently, they did not supply the surgical wound

 dressings that would be applied in the treatment of those wounds.

        32.   Upon information and belief, Vohra may be enrolled with Medicare as a physician

 group. Regardless, enrollment as a physician group is distinct from enrollment as a DMEPOS

 supplier.

        33.   Unlike WCC, Vohra is not enrolled with Medicare as a DMEPOS supplier. A

 review of the Medicare DMEPOS supplier directory data shows no enrolled supplier under the

 name “Vohra” or at the address identified as Vohra’s principal place of business.

 “Data.Medicare.gov,”       CENTERS        FOR      MEDICARE      &     MEDICAID       SERVICES,

 https://data.medicare.gov/Supplier-Directory/Supplier-Directory-Data/ct36-nrcq/data (last visited

 Aug. 16, 2019). Upon information and belief, Vohra’s employed physicians are also not enrolled

 as DMEPOS suppliers. Therefore, Vohra and its physicians are not authorized to bill Medicare

 for surgical wound dressings as a DMEPOS supplier and cannot use the same billing procedures

 as an enrolled DMEPOS supplier like WCC.

        34.   Beginning in around June 2018, WCC learned that Vohra had begun promoting a

 new service, the Dressing Dispensing Program, to its existing and new customer facilities as an

 additional service, separate from its physician services.

        35.   While Vohra is not an enrolled DMEPOS supplier, WCC has learned that Vohra, in

 an effort to convert WCC customers and to gain contracts with new facilities or expand the scope

                                                 -8-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 9 of 34



 of its services with facilities, is offering to have its treating physicians supply wound care

 products to patients in facilities and, upon information and belief, improperly bill for those

 products “incident to” the physician care. In addition, Vohra is representing to facilities that it is

 in fact a Medicare-enrolled DMEPOS supplier, claiming to be subject to the federal regulatory

 standards for enrolled DMEPOS suppliers.

        36.    Unbeknownst to the facilities, Vohra’s statements about its role as a Medicare-

 enrolled DMEPOS supplier are false and misleading, and its business model and billing practices

 in this regard contravene Medicare Guidelines.

        37.    Vohra capitalizes on the position of trust held by its physicians to promote its

 unlawful or deceptive supplying of surgical wound dressings.

        38.    Under the Dressing Dispensing Program, Vohra offers to fill the role of both

 ordering physician and supplier for a facility’s Medicare Part B patients, by ordering, dispensing

 and billing wound dressings, though Vohra is not enrolled as a DMEPOS supplier or authorized

 to dispense or bill items as such a supplier.

        39.    Upon information and belief, Vohra improperly ships the wound care products it

 provides through the Dressing Dispensing Program to facilities to be dispensed and administered

 by facility staff.   On its website, Vohra represents that its “dressing program ensures the

 dressings recommended and ordered by our physician are delivered to the patient within 24-48

 hours of the physician’s visit.”

        40.    Clearly contemplating that the Dressing Dispensing Program will be in direct

 competition with a facility’s existing supplier relationship, FAQs posted on Vohra’s website

 assure facilities that “Vohra is not replacing your current durable medical equipment provider,

 and we do not supply any products, except for primary and secondary dressings.” “Clinical

                                                 -9-
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 10 of 34



  Services: Dressing Dispensing Program, FAQ,” VOHRA, https://vohrawoundcare.com/clinical-

  services/dressing-dispensing-program/faq/ (last visited Aug. 16, 2019).

          41.   Vohra has acknowledged that Vohra’s Dressing Dispensing Program directly

  competes with WCC’s business.

  C. Medicare Part B Coverage for Covered Wound Care Products

     i.    Covered Services Generally

          42.   Generally, Medicare Part B covers healthcare items and services that (1) are

  eligible for a defined Medicare benefit category, (2) are reasonable and necessary for the

  diagnosis or treatment of illness or injury or to improve the functioning of a malformed body

  member, and (3) meet all other applicable Medicare statutory and regulatory requirements. See

  42 U.S.C. §§ 1395k, 1395l, 1395y(a)(1)(A).

          43.   Medicare Part B makes payment for surgical wound dressings (wound care

  supplies) provided to a patient in a facility when the patient’s stay is not covered under Medicare

  Part A. When a facility patient is in a covered Part A stay, the facility is responsible for

  providing surgical wound dressings, either itself or under arrangements, and the cost of these

  items are bundled into the facility’s per diem payment for the patient. 42 U.S.C. § 1395yy(e)(1).

          44.   When a patient’s stay is not covered under Medicare Part A, some medically

  necessary items and services can be provided and paid under Medicare Part B. Medicare Claims

  Processing Manual, Ch. 7, § 10.1. Surgical wound dressings are among the items that are

  payable under Part B under these circumstances. Id.

          45.   Medicare coverage for any particular product or service, such as a type of surgical

  wound dressing, is determined by statute and CMS regulations; CMS manual guidance including

  national coverage decisions, which outline the conditions under which an item or service is


                                                - 10 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 11 of 34



  covered; and Local Coverage Determination (“LCD”) guidance by Medicare contractors (called

  Medicare Administrative Contractors (“MACs”), which process claims for Medicare and make

  determinations as to whether payment should be made.

         46.     The purpose of LCDs is to provide information regarding what Medicare considers

  “reasonable and necessary,” as well as outlining other payment rules and requirements that must

  be satisfied to obtain Medicare reimbursement. For example, an LCD for Surgical Dressings

  (L33831) outlines the types of wounds that qualify, the types of surgical wound dressings that

  qualify, and additional requirements and restrictions for coverage.

         47.     Medicare covers surgical wound dressings under the surgical dressings benefit. 42

  U.S.C. § 1395k, 1395x(s)(5).

         48.     Surgical wound dressings are considered medical supplies for purposes of

  Medicare Part B coverage, and are typically reimbursed in accordance with the DMEPOS fee

  schedule. 42 C.F.R. § 410.36(a)(1); Medicare Claims Processing Manual, Ch. 20, § 30.

         49.     Surgical wound dressings are generally billed to Medicare Part B when provided by

  a Medicare-enrolled DMEPOS supplier to a Medicare Part B-covered patient. 42 C.F.R. §

  424.57(b).

         50.     Some services and supplies may qualify to be billed “incident to” if they are

  “commonly furnished in physicians’ offices and are commonly either rendered without charge or

  included in the physicians’ bills.” 42 U.S.C. § 1395x(s)(2)(A). Federal regulations specify the

  requirements that must be met in order to be billed to Medicare Part B as “incident to” a

  physician’s services. 42 C.F.R. § 410.26.

         51.     In order to be billed as “incident to,” the following requirements must all be met:

               (1) Services and supplies must be furnished in a non-institutional setting to
               non-institutional patients.
                                                  - 11 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 12 of 34



                  (2) Services and supplies must be an integral, though incidental, part of the
                  service of a physician (or other practitioner) in the course of diagnosis or
                  treatment of an injury or illness.

                  (3) Services and supplies must be commonly furnished without charge or
                  included in the bill of a physician (or other practitioner).

                  (4) Services and supplies must be of a type that are commonly furnished in the
                  office or clinic of a physician (or other practitioner).

                  (5) In general, services and supplies must be furnished under the direct
                  supervision of the physician (or other practitioner). Designated care
                  management services can be furnished under general supervision of the
                  physician (or other practitioner) when these services or supplies are provided
                  incident to the services of a physician (or other practitioner). . . .

                  (6) Services and supplies must be furnished by the physician, practitioner with
                  an incident to benefit, or auxiliary personnel.

  42 C.F.R. § 410.26(b).

            52.     The Vohra Dressing Dispensing Program does not meet these requirements for

  “incident to” billing.

            53.     Submission of bills seeking reimbursement from Medicare for non-covered

  services or products, or billing for services or products provided in a manner that is not in

  compliance with Medicare billing and coverage requirements, is improper and unlawful.

      ii.    Requirements for Enrolled DMEPOS Suppliers

            54.     42 C.F.R. § 424.57 is entitled “Special payment rules for items furnished by

  DMEPOS suppliers and issuance of DMEPOS supplier billing privileges.” The regulation sets

  forth the conditions a DMEPOS supplier must meet in order to be eligible to receive payment for

  a Medicare-covered item “on or after the date CMS issued to the supplier a DMEPOS supplier

  number conveying billing privileges.” See 42 C.F.R. § 424.57(b).

            55.     The regulation specifically defines “DMEPOS supplier” to mean “an entity or

  individual, including a physician or a Part A provider, which sells or rents Part B covered items

                                                    - 12 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 13 of 34



  to Medicare beneficiaries and which meets the standards in paragraphs (c) and (d) of this

  section.” See 42 C.F.R. § 424.57(a).

           56.   Paragraph (c) contains the requirements a supplier must meet in order to certify its

  application for billing privileges as a DMEPOS supplier. See 42 C.F.R. § 424.57(c).

           57.   Once a supplier meets these numerous requirements, applies to CMS, and becomes

  approved as a DMEPOS supplier, the supplier is issued a DMEPOS supplier number, obtains

  Medicare billing privileges and must operate subject to 42 C.F.R. § 424.57 while it holds such

  billing privileges.

           58.   Only DMEPOS suppliers, as that term is defined therein, are subject to 42 C.F.R. §

  424.57.

           59.   As of the date of this filing, and upon information and belief at all times relevant

  hereto, Vohra is not a Medicare-enrolled DMEPOS supplier.

           60.   Vohra is exploiting an unfair competitive advantage both by marketing and by

  operating its Dressing Dispensing Program in contravention of the Medicare Guidelines.

  D. Vohra Mispresents Itself As An Enrolled DMEPOS Supplier or Capable of Performing
       the Same Function As An Enrolled DMEPOS Supplier

      i.    Vohra deceptively markets itself as an enrolled DMEPOS supplier

           61.   Vohra has made multiple assertions misrepresenting its ability to act as a Medicare

  DMEPOS supplier, although it is not enrolled as such and has not met the DMEPOS regulatory

  supplier standards or other applicable requirements.

           62.   Vohra’s marketing of the Dressing Dispensing Program uses misleading

  representations, implicit misrepresentations, and material omissions to induce facilities to

  participate in the Program.



                                                 - 13 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 14 of 34



         63.    Since at least June 2018, Vohra has been soliciting facilities for its Dressing

  Dispensing Program through its website, by mail, by email, and in person, including facilities

  that Vohra knows are WCC customers.

                                      Website Misrepresentations

         64.    Vohra’s website represents that the Dressing Dispensing Program “combines the

  expertise of our bedside physicians with the order and delivery of the exact dressings they

  determine are medically necessary.” “Clinical Services: Dressing Dispensing Program, How It

  Works,”         VOHRA,          https://vohrawoundcare.com/clinical-services/dressing-dispensing-

  program/how-it-works/ (last visited Aug. 16, 2019). It further states that the Program “ensures

  the dressings recommended and ordered by our physician are delivered to the patient within 24-

  48 hours of the physician’s visit.” Id.

         65.    Vohra’s website adds, “[a]s a participating enrolled Medicare provider, Vohra bills

  the resident’s insurance directly for these dressings at no cost to the facility.” “Clinical Services:

  Dressing     Dispensing    Program,       FAQ,”      VOHRA,   https://vohrawoundcare.com/clinical-

  services/dressing-dispensing-program/faq/ (last visited Aug. 16, 2019).

         66.    It attempts to distinguish itself over supply companies like WCC by adding,

  “[t]here are no third parties involved chasing you for records or signatures.” “Clinical Services:

  Dressing Dispensing Program, The Benefits,” VOHRA, https://vohrawoundcare.com/clinical-

  services/dressing-dispensing-program/the-benefits/ (last visited Aug. 16, 2019).

                                  Mail and Email Misrepresentations

         67.    Vohra has also directly marketed to facilities that are current customers of WCC.

         68.    For example, on June 21, 2018, Vohra sent a letter to one of WCC’s customers,

  Bria Healthcare Services of Geneva in Geneva, Illinois, with a customized advertising for its


                                                    - 14 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 15 of 34



  Dressing Dispensing Program (the “Letter Advertisement”). A copy of the Letter Advertisement

  is attached in Composite Exhibit “A” hereto.

         69.    The Letter Advertisement was sent under the name of the Vohra physician who was

  serving that particular facility. It states, in part: “Today, the Vohra physician who treats your

  patients at bedside is offering to coordinate the delivery of the surgical wound dressings that

  your residents need. . . . Vohra dispenses the dressings; your current third party supplier

  continues to provide all your other Part B supplies.”       The explanation of Vohra’s service

  promises that “[p]atients receive their wound treatments usually within 48 hours . . . .” See

  Comp. Ex. “A” at 1 (emphasis added).

         70.    Vohra’s marketing to Bria also includes a “Questions & Answers” handout, which

  represents that “Vohra will dispense dressings for qualified Medicare Part B (non-skilled)

  patients,” and “[a]s a participating Medicare Part B provider, Vohra bills the resident’s insurance

  directly.” It further states, “Vohra is not replacing your current durable medical equipment

  provider, and we will not supply any products, except for primary and secondary dressings.”

  See Comp. Ex. “A” at 2 (emphasis added).

         71.    On or around June 28, 2018, Vohra sent an email advertising its Dressing

  Dispensing Program to facilities (the “Email Advertisement”), at least eight of which were

  current WCC customers, including Advanced Rehab & Health Care of Live Oak in San Antonio,

  Texas. Vohra’s representations in the Email Advertisement are largely identical to those in the

  Letter Advertisement.

         72.    These advertisements contain false and misleading representations and/or omit

  material facts in several respects:




                                                 - 15 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 16 of 34



                 a. Most critically, Vohra’s statement that it is a “participating Medicare Part B

  provider” is misleading in this context because it suggests that its status as an enrolled physician

  group allows it to lawfully supply wound care supplies as advertised. In fact, Vohra would have

  to be an enrolled DMEPOS supplier to provide these supplies under the circumstances — which

  it is not.

                 b. Vohra also misleadingly suggests that it does not replace the facility’s current

  DMEPOS suppliers; however, the Dressing Dispensing Program does provide the same services

  as WCC and therefore intends to replace, and indeed has, replaced WCC as the facilities’

  DMEPOS supplier of wound care dressings. After all, WCC’s service is to provide primary and

  secondary wound dressings.

                 c. The practice Vohra describes necessarily involves improper billing for

  Medicare Part B. Vohra implies in these advertisements that this Program operates lawfully, and

  omits that the billing practice runs contrary to Medicare Guidelines. Conspicuously, these

  advertisements say nothing about the physician applying or supervising the application of the

  dressings during a patient visit; instead, it indicates that while the Vohra physician places the

  order for the dressings upon visiting a patient, the dressings are received and applied hours or

  days later by someone other than the physician.

                                    In-Person Misrepresentations

          73.   Upon information and belief, Vohra physicians have made misrepresentations and

  misleading statements to facility administrators to convince them that Vohra, and not any other

  company, must supply the products prescribed by Vohra physicians.

          74.   Facility Administrators and Directors of Nursing, who are generally the decision-

  makers as to contracts for wound care supplies, have reported to WCC that Vohra physicians


                                                 - 16 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 17 of 34



  have told them that Vohra must also now supply the dressings being used on their patients. For

  example, in or around August 2018, a Vohra physician told the administrator at New Carlton

  Nursing Home and Rehab in Brooklyn, New York, that Vohra had to supply the products

  prescribed by the Vohra physician. New Carlton terminated its business with WCC in favor of

  Vohra.

            75.   Such statements, which often were made by Vohra when the facility had an

  existing and ongoing contract with WCC, are patently false and exploitive of the position of trust

  its physicians hold as treating practitioners in facilities.

            76.   Similarly, in March 2019, a Vohra physician told nurses at the Concordia Nursing

  and Rehabilitation facility in Henderson, North Carolina that in order to use the Vohra physician

  services they have to order the supplies from Vohra, and if it did not, then the facility would have

  to cancel its Vohra contract. This statement was also misleading in that the Dressing Dispensing

  Program is a separate and distinct service from Vohra’s physicians services, as made clear by the

  separate treatment of these services on Vohra’s website, and that Vohra, upon information and

  belief, requires facilities who already use its physician services to sign an amended contract in

  order to participate in its Dressing Dispensing Program.

             Misrepresentations made as part of its Dressing Dispensing Program shipments

            77.   Significantly, Vohra ships the surgical wound dressings to facilities for individual

  patients by separate packages that each contains a packing slip reflecting the items delivered (the

  “Packing Slips”). Vohra uses a standard form for its Packing Slips. An example of the Packing

  Slips, with only personally identified information (“PII”) redacted, is attached as Exhibit “B”

  hereto.




                                                    - 17 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 18 of 34



         78.     The bottom portion of the Packing Slips contains, in relevant part, the following

  representation:

               The products and/or services provided to you by Vohra Wound
               Physicians are subject to the supplier standards contained in the Federal
               regulations shown at 42 Code of Federal Regulations Section 424.57(c).
               These standards concern business professional and operational matters (e.g.,
               honoring warranties and hours of operation).

  Ex. “B” (emphasis added).

         79.     Vohra is not a “supplier” within the meaning set forth in 42 C.F.R. § 424.57(c),

  which regulation pertains only to enrolled DMEPOS suppliers.

         80.     Vohra is not an enrolled DMEPOS supplier. The Medicare DMEPOS supplier

  directory data shows no enrolled supplier under the name “Vohra,” Vohra Health Services, P.A.,

  Vohra Wound Physicians, or Vohra Wound Services, or at the address identified as Vohra’s

  principal place of business.     “Data.Medicare.gov,” CENTERS      FOR   MEDICARE & MEDICAID

  SERVICES, https://data.medicare.gov/Supplier-Directory/Supplier-Directory-Data/ct36-nrcq/data,

  (last visited Aug. 16, 2019). Upon information and belief, Vohra’s employed physicians are also

  not enrolled as DMEPOS suppliers.

         81.     Because Vohra is not an approved Medicare DMEPOS supplier, it is thus not

  “subject to the supplier standards contained in [42 C.F.R. § 424.57(c)].” As stated, Vohra’s

  representation to its customers is deceptive and literally false, or false by necessary implication

  because it necessarily implies that Vohra is an enrolled DMEPOS supplier.

         82.     In communications with WCC, Vohra’s founder, president, and vice president have

  each indicated that Vohra’s Dressing Dispensing Program is billing for wound care products

  under their physicians’ Medicare enrollment, and not a DMEPOS supplier enrollment.




                                                - 18 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 19 of 34



  E. Vohra’s Dressing Dispensing Program Violates Medicare Billing Regulations

         83.    Vohra’s billing practices for its Dressing Dispensing Program violate Medicare

  regulations and are thus unlawful, yet Vohra represents, both directly and by necessary

  implication, that its supplies are covered by insurance and that its Program is operated lawfully.

         84.    As part of its Dressing Dispensing Program, Vohra physicians are prescribing,

  ordering, billing for, and dispensing wound dressings.

         85.    Vohra’s website explicitly states, in describing the benefits of the Dressing

  Dispensing Program, that “these are dressings covered by insurance” and “as a participating

  enrolled Medicare provider, Vohra bills the resident’s insurance directly for these dressings.”

  Because neither Vohra nor its physicians are enrolled DMEPOS suppliers, Vohra cannot bill

  surgical wound dressings as an enrolled DMEPOS supplier.

         86.    Alternatively, upon information and belief, Vohra’s Dressing Dispensing Program

  is billing for wound care products under their physicians’ Medicare practice enrollment, and in

  order to do so, Vohra is billing for the supplies as “incident to” its physician services.

         87.    The Healthcare Common Procedure Coding System (HCPCS) is a collection of

  codes that identify procedures, supplies, products and services for purposes of billing Medicare.

  Upon information and belief, under Vohra’s Dressing Dispensing Program, Vohra bills for

  wound care products with the following HCPCS codes: A6196–A6199, A6010, A6011, A6021–

  A6024, and A6209–A6215.          These are classified as “surgical dressings” for purposes of

  Medicare coverage.

         88.    Vohra’s use of “incident to” billing for its Dressing Dispensing Program is

  unlawful because the provision of the surgical wound dressings does not meet the “incident to”

  requirements set forth in 42 C.F.R. § 410.26(b). Specifically, among other issues, the products

                                                  - 19 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 20 of 34



  provided by Vohra are not incidental, are furnished in institutional settings, are not furnished by

  the physician or by eligible auxiliary personnel, and are not applied under physician’s direct

  supervision, within the meaning of those requirements as ascribed by Medicare regulations and

  guidance.

  F. Vohra’s Unlawful Practices Create an Unfair Competitive Advantage

            89.   Vohra’s misrepresentations about its Dressing Dispensing Program concomitantly

  promote a service and convey the message that such service is legal for the facilities and patients

  to use.

            90.   Vohra’s misrepresentation of its status as a DMEPOS supplier or its ability to

  provide services in place of a properly enrolled Medicare DMEPOS supplier violates Medicare

  regulations and guidance. These are material representations that are either false, or necessarily

  imply falsely, that Vohra is a Medicare-enrolled DMEPOS supplier and abides by Medicare

  billing regulations and guidelines.

            91.   Vohra makes deceptive misrepresentation on its Packing Slips with the intent to

  induce the recipients or customers of its Dressing Dispensing Program services to believe that

  Vohra is an enrolled DMEPOS supplier, is operating in accordance with Medicare regulations,

  and that its service operates lawfully, and accordingly, to continue using Vohra’s Dressing

  Dispensing Program rather than WCC or other enrolled DMEPOS suppliers.

            92.   Similarly, to the extent Vohra is billing Medicare Part B for supplies “incident to”

  physician services without meeting the requirements imposed by the Medicare regulations, it is

  improperly submitting claims in violation of Medicare laws and requirements.




                                                  - 20 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 21 of 34



         93.    Vohra relies on these unlawful billing practices to “dispense and facilitate delivery

  of the appropriate dressings directly to the patient,” as it agrees to do in its agreement with

  facilities participating in the Dressing Dispensing Program.

         94.    These misrepresentations are material to customers.        Vohra’s customers have

  chosen Vohra with the mistaken belief that Vohra’s Dressing Dispensing Service was lawful

  conduct undertaken in accordance with Medicare regulations. Facilities were persuaded to

  choose or retain Vohra based on the deceptive implication that Vohra operated the Dressing

  Dispensing Program in accordance with Medicare regulations.

         95.    Upon information and belief, the facilities believe Vohra’s representations

  implicitly conveyed the legality of the Dressing Dispensing Program.

         96.    Vohra’s use of these unlawful billing practices, along with its physician’s unique

  position as a treating professional to facility patients, creates an unfair competitive advantage by

  misrepresenting to facilities that Vohra can more efficiently provide wound care supplies to the

  facility’s patients, directly from the prescribing physician.

         97.    Vohra’s use of these unlawful billing practices wrongfully induces facilities to do

  business with it instead of WCC or any other competitor who faithfully abides by Medicare

  billing regulations and guidelines.

  G. Vohra, Through its Physicians, Knowingly Interferes with WCC’s Relationships with
  Facilities

         98.    Vohra is also unjustifiably interfering and unfairly competing with WCC by

  supplying products to patients at facilities already under contract with WCC and impeding WCC

  from delivering products under existing contracts with facilities.

         99.    Vohra is attempting to interject itself as a supplier by delivering wound care

  products to facility patients who are already being served by WCC.
                                                  - 21 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 22 of 34



         100. On multiple occasions, Vohra physicians have simply ordered, without the

  knowledge, consent, or desire of the facility or patient, additional surgical wound dressing

  supplies for a patient that WCC was already serving in willful disregard of WCC’s contractual

  relationship with the facility and existing relationship with the facility and the patient. Vohra has

  refused to return such supplies even upon demand by WCC.

         101. The Vohra physician knew that WCC was providing wound care supplies to a

  certain facility’s patients, or alternatively should have known of WCC’s existing supplier

  relationship with the facility, as it would be readily evident to on-site providers that WCC was

  providing the wound dressings to the facility’s patients. In fact, in those instances, Vohra’s

  physician had been working closely with WCC to order the correct dressings.

         102. Vohra also unlawfully misrepresented that participation in the Dressing Dispensing

  Program is required to maintain services from Vohra’s physicians, exploiting the facilities’

  existing relationships with Vohra physicians and need for wound care physician services in order

  to take customers from WCC.

         103. Vohra willfully and unjustifiably interjected itself as the wound care supplier in

  order to market its new services.

  H. Vohra Improperly Incentivizes Physicians to Solicit Business for Dressing Dispensing
       Program

         104. Upon information and belief, Vohra offers its physicians monetary bonuses for

  each facility the physician persuades to place supply orders through Vohra’s Dressing

  Dispensing Program. Vohra’s financial arrangements with its physicians may therefore violate

  both the Federal and Florida anti-kickback laws.




                                                 - 22 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 23 of 34



          105. The Federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), prohibits persons

  from offering, paying, soliciting or receiving any remuneration that is intended to induce

  referrals, purchases, or orders of items or services reimbursed by a federal health care program.

          106. Florida’s Anti-Kickback Statute, Florida Statutes § 456.054, makes it “unlawful for

  any health care provider or any provider of health care services to offer, pay, solicit or receive a

  kickback, directly or indirectly, overtly or covertly, in cash or in kind, for referring or soliciting

  patients.” Physicians and other health care providers who violate Florida’s Anti-Kickback

  Statute can face administrative penalties (e.g., administrative sanctions and possible loss of

  licensure) as well as criminal penalties.

          107. The Florida Patient Brokering Act, Florida Statutes § 817.505, makes it a crime for

  any health care provider or health care facility to “[o]ffer or pay any commission, bonus, rebate,

  kickback, or bribe, directly or indirectly, in case or in kind, or engage in any split-fee

  arrangement, in any form whatsoever, to induce the referral of patients or patronage to or from a

  health care provider or health care facility.”

          108. The obvious purpose of such payments is to increase referrals by whatever means

  necessary, including but not limited to interfering with WCC’s relationships with its customers,

  thereby increasing Vohra’s revenues derived from the Dressing Dispensing Program’s unlawful

  billing practices.

          109. Upon information and belief, the facilities targeted by Vohra for its Dressing

  Dispensing Program do not have any knowledge or involvement in Vohra’s kickbacks to its

  physicians.    Facilities have been deceptively induced into participating in the Dressing

  Dispensing Program.




                                                   - 23 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 24 of 34



  I.   WCC Put Vohra on Notice of Its Unlawful Practices

          110. On numerous occasions, WCC brought its concerns about the legality of Vohra’s

  business model and Medicare billing practices to Vohra’s attention and specifically requested

  that Vohra not interfere with WCC’s contractual relations, to no avail.

          111. WCC has communicated these concerns to Vohra’s founder, president, and/or vice

  president on multiple occasions over the last year. Despite the fair and frank warnings, Vohra

  has refused to cease its unlawful conduct.

          112. Vohra knows, or reasonably should know, that its Dressing Dispensing Program

  relies on billing practices that are in violation of Medicare Guidelines and subject to civil and

  criminal penalties under federal and state laws.

          113. Vohra’s continued marketing and operation of the Dressing Dispensing Program

  using its current billing practices is deliberate and willful.

  J.   Vohra’s Unlawful Business Practices Unjustly Damage WCC

          114. Vohra’s unlawful practices that make its Dressing Dispensing Program attractive to

  facilities are essential to its business model to unlawfully thwart open and fair competition and

  have damaged WCC and others.

          115. WCC has lost business to Vohra because Vohra offers to combine its existing

  physician consultation services with the new service of ordering wound care supplies.

          116. Upon information and belief, the facilities that do business with Vohra have no

  knowledge that Vohra is engaging in wrongful billing practices, violating requirements in its

  submission of claims to Medicare, and abusing the Medicare system.

          117. Vohra has interfered with and caused WCC to suffer loss of business at the

  following locations, among others:


                                                   - 24 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 25 of 34




              a. Kathleen Daniel Nursing and Rehabilitation in Massachusetts, which
       terminated its contract with WCC in July 2019.

            b. The Loft Rehabilitation in Normal, Illinois, which terminated its contract with
       WCC on or about July 2019.

              c. Willow Crest Nursing Pavilion in Sandwich, Illinois, which terminated its
       contract with WCC on or about July 2019.

             d. Kennedy Health and Rehab in Lufkin, Texas, which terminated its contract
       with WCC in or around June 2019.

              e. Aldersgate Healthcare, Inc. d/b/a Susanna Wesley Health Center in Hialeah,
       Florida, which terminated its contract with WCC in or around May 2019.

             f. Hialeah Enterprise, LLC d/b/a Hialeah Shores Nursing and Rehab Center in
       Miami, Florida, which terminated its contract with WCC in or around May 2019.

               g. Miami Shores Nursing and Rehab Center in Miami, Florida, which terminated
       its contract with WCC in or around May 2019.

              h. Cayuga Ridge in Ithaca, New York, which terminated its contract with WCC
       in April 2019. The facility received products from Vohra and its Director of Nursing
       informed the WCC nurse that its Vohra physician was now supplying its wound care
       products. WCC requested the facility administrator to return those products to Vohra.
       WCC reached out to the Vohra physician who denied knowledge of Vohra’s shipment.
       Shortly thereafter, the facility terminated its contract with WCC.

              i. Ottawa Pavilion in Ottawa, Illinois, which terminated its contract with WCC
       on or about March 2019.

             j. Crestview Healthcare Residence in Waco, Texas, which terminated its contract
       with WCC in or around February 2019.

              k. Brookview at Menno Haven in Chambersburg, Pennsylvania, which
       terminated its contract in January 2019, upon its Assistant Director of Nursing telling
       WCC that “t[h]e dressing products through [Vohra’s] program will be processed weekly
       and delivery turnaround time is 24-48 hours.”

             l. Alexandria Place in Gastonia, North Carolina, which terminated its contract
       with WCC on or about December 2018.

              m. Palmyra Health and Rehabilitation in Palmyra, Tennessee, which terminated its
       contract with WCC in December 2018.


                                            - 25 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 26 of 34



                  n. Greene Meadows Nursing and Rehabilitation Center in Catskill, New York,
          which stopped doing business with WCC in November 2018 after notifying WCC by
          email that “[Vohra] has its own wound care supplies and because of this we will be
          getting our supplies from [Vohra].” Green Meadows formally terminated its contract as
          of December 10, 2018, expressly in favor of Vohra.

                  o. Timberlyn Heights Rehabilitation and Care Center in Great Barrington,
          Massachusetts, which terminated its contract with WCC in the fall of 2018. While WCC
          was the facility’s supplier, a Vohra physician solicited the Director of Nursing to use
          Vohra to supply their wound care products, leading to the facility’s termination of WCC
          shortly thereafter.

                  p. New Carlton Rehab & Nursing Center in Brooklyn, New York, which WCC
          lost as a customer facility around August 2018 to Vohra’s Dressing Dispensing Program,
          where Vohra’s administrator relayed to the WCC nurse that the Vohra doctor said he
          “had to” supply their wound dressings.

                  q. Hilaire Rehab & Nursing in Huntington, New York, which stopped doing
          business under its contract with WCC in the summer of 2018, and whose Director of
          Nursing at the time told WCC that she was persuaded to switch because Vohra physicians
          “just order the products during their weekly visit and it arrives soon after.”

          118. WCC reasonably anticipates continuing to lose business due to Vohra’s ongoing

  unfair business practices.

          119. As a result of Vohra’s unfair competition practices, Vohra also has inappropriately

  and unlawfully received substantial business and referrals to provide wound care supplies that

  they otherwise would not have received.

          120. WCC has suffered damages in the form of terminated contracts, decreased business

  volume, and loss of referrals and other business opportunities because of Vohra’s improper

  activities.

          121. WCC is also suffering from harm to its reputation and loss of goodwill that it has

  built up through a great deal of diligence, effort, and investment. The competitive advantage that

  Vohra unjustly reaps through improper billing enables Vohra to deceptively portray WCC’s

  services as inefficient, redundant, and unnecessary.


                                                - 26 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 27 of 34



                                       CLAIMS FOR RELIEF

                      Count I — Tortious Interference with Contractual Relations

          122. WCC realleges and incorporates the preceding paragraphs 1 through 121 as if fully

  set forth herein.

          123. This is a claim for relief for tortious interference with contractual relations under

  Florida common law.

          124. WCC has contracts with many facilities, works diligently to maintain those

  contractual relationships, and is constantly working to establish contractual relationships with

  new facilities.

          125. Vohra was and is aware of WCC’s contractual relationships with these facilities.

          126. Vohra has interfered with the relationships between WCC and its current facilities

  by offering them services through its Dressing Dispensing Program that are, unbeknownst to the

  facilities, in violation of Medicare Guidelines.

          127. Vohra’s actions are improper, intentional, malicious, unjustified, and made with the

  purpose of inducing facilities to terminate or not to continue their respective contractual

  relationships with WCC.

          128. Vohra is aware that these facilities and WCC are, or were, likely to do business

  with each other in the future, and that WCC anticipates, or anticipated, receiving continued

  business from these facilities.

          129. As a direct result of Vohra’s unjustified interference with WCC’s contractual

  relations, WCC has suffered substantial monetary and non-monetary harm, including actual

  damages from lost business, damage to its reputation, and loss of goodwill. WCC is entitled to

  all remedies available under the law, as set forth in its Prayer for Relief below.


                                                  - 27 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 28 of 34



                      Count II — Tortious Interference with Business Relationships

          130. WCC realleges and incorporates the preceding paragraphs 1 through 121 as if fully

  set forth herein.

          131. This is a claim for relief for tortious interference with business relationships under

  Florida common law.

          132. WCC has business relationships with many facilities and is constantly working to

  maintain those relationships and to establish relationships with new facilities.

          133. Vohra is aware of WCC’s ongoing and prospective business relationships with

  these facilities.

          134. Vohra has interfered with the relationships between WCC and its current and

  prospective customers by offering services through its Dressing Dispensing Program that are,

  unbeknownst to the facilities, in violation of Medicare Guidelines.

          135. Vohra’s actions are improper, intentional, malicious, unjustified, and made with the

  purpose of inducing facilities not to enter into or continue a business relationship with WCC.

          136. Vohra is aware that these facilities and WCC are, or were, likely to do business

  with each other in the future, and that WCC anticipates, or anticipated, receiving continued

  business from these facilities.

          137. As a direct result of Vohra’s unjustified interference with WCC’s business

  relationships, WCC has suffered substantial monetary and non-monetary harm, including actual

  damages from lost business, damage to its reputation, and loss of goodwill. WCC is entitled to

  all remedies available under the law, as set forth in its Prayer for Relief below.




                                                  - 28 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 29 of 34



                      Count III — False Advertising in Violation of Lanham Act

          138. WCC realleges and incorporates the preceding paragraphs 1 through 121 as if fully

  set forth herein.

          139. This is a claim for relief for violation of the Lanham Act’s prohibitions on false

  advertising pursuant to 15 U.S.C. § 1125(a).

          140. Vohra’s advertising claims implicitly conveying the legality of their services and

  Medicare billing arrangements are false and misleading, or false by necessary implication,

  commercial speech in violation of Section 43(a) the Lanham Act.

          141. Vohra’s false, misleading, and implicitly false representations are made in

  commercial advertisements and promotions to current and prospective facility customers about

  the lawfulness of Vohra’s services and billing practices.

          142. Vohra’s false, misleading, and implicitly false advertising statements are likely to

  deceive facilities about the lawfulness of Vohra’s services and billing practices.

          143. Vohra’s false, misleading, and implicitly false advertising statements are made

  knowingly and recklessly to influence, and in fact have influenced, the decisions of facilities as

  to who will supply wound care products to their patients.

          144. Vohra’s Dressing Dispensing Program is offered, advertised, promoted, and sold to

  facilities in multiple states across the country, including Florida, and thus impacts interstate

  commerce.

          145. As a direct and proximate cause of Vohra’s false, misleading, and implicitly false

  advertising, WCC has suffered substantial monetary and non-monetary harm, including actual

  damages from lost business, damage to its reputation, and loss of goodwill. WCC is entitled to

  all remedies available under the law, as set forth in its Prayer for Relief below.


                                                  - 29 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 30 of 34



           Count IV — Violation of Florida Deceptive and Unfair Trade Practices Act

          146. WCC realleges and incorporates the preceding paragraphs 1 through 121 as if fully

  set forth herein.

          147. This is a claim for relief for violation of the Florida Deceptive and Unfair Trade

  Practices Act pursuant to Florida Statutes § 501.201 et seq. WCC has engaged in numerous

  deceptive acts and unfair practices by knowingly offering facilities Dressing Dispensing Program

  services that improperly and unlawfully bill and seek reimbursement from Medicare Part B and

  that Vohra knows or reasonably should know violate Medicare Guidelines.

          148. Vohra’s actions are deceptive and unfair to facilities as well as Vohra’s

  competitors, including WCC. Vohra’s actions constitute deceptive trade practices under Florida

  Statutes §§ 501.201-501.213.

          149. WCC put Vohra on notice of its deceptive business practices at issue and the harms

  that Vohra has caused WCC.

          150. As a direct and proximate cause of Vohra’s actions, WCC has suffered substantial

  monetary and non-monetary harm, including actual damages from lost business, damage to its

  reputation, and loss of goodwill. WCC is entitled to all remedies available under the law, as set

  forth in its Prayer for Relief below.

                                 Count V — Misleading Advertising

          151. WCC realleges and incorporates the preceding paragraphs 1 through 121 as if fully

  set forth herein.

          152. This is a claim for relief for misleading advertising under Florida Statutes § 817.41.




                                                 - 30 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 31 of 34



          153. Vohra has made false, misleading, or implicitly false statements of material fact in

  soliciting business from facilities that likely deceived the facilities when they made decisions as

  to which company will supply wound care products to their patients.

          154. Vohra knew or should have known that its implied representations regarding the

  legality of the Dressing Dispensing Program are false, misleading, or implicitly false, and that

  their business model relies on billing Medicare Part B for services that violate the Medicare

  Guidelines and therefore cannot be properly billed to Medicare.

          155. Vohra knew or should have known that its implied misrepresentations regarding the

  legality of the Dressing Dispensing Program would cause harm to its competitors by unfairly

  inducing customers to do business with Vohra rather than WCC or any other wound care

  supplier.

          156. Vohra’s statements are intended to induce, have already induced, and will continue

  to induce, facilities to choose Vohra’s services over those services offered by WCC because of

  the unfair competitive advantage gained by Vohra’s unlawful billing practices. Facilities have

  unknowingly and reasonably relied on Vohra’s false, misleading, or implicitly false statements

  when making decisions as to which company will supply wound care products to their patients.

          157. As a direct and proximate cause of Vohra’s actions, WCC has suffered substantial

  monetary and non-monetary harm, including actual damages from lost business, damage to its

  reputation, and loss of goodwill. WCC is entitled to all remedies available under the law, as set

  forth in its Prayer for Relief below.

                                  Count VI — Unfair Competition

          158. WCC realleges and incorporates the preceding paragraphs 1 through 121 as if fully

  set forth herein.


                                                - 31 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 32 of 34



         159. This is a claim for relief for unfair competition under Florida common law.

         160. Vohra’s Dressing Dispensing Program services involve improperly billing

  Medicare Part B in violation of Medicare Guidelines, and unfairly put WCC, as an honest law-

  abiding competitor, at a significant competitive disadvantage.

         161. Vohra’s conduct is contrary to honest practice in commercial matters, and its

  conduct is likely to confuse or deceive the public.

         162. As a result of Vohra’s illegal actions and their representations to facilities that such

  actions are legal, Vohra has confused facilities and have substantially hurt WCC’s ability to

  compete, as a law-abiding provider, in the wound care supply market.

         163. Vohra’s actions are willful, malicious, deceptive, and fraudulent.

         164. As a direct and proximate result of Vohra’s unfair business practices, WCC has

  suffered substantial monetary and non-monetary harm, including actual damages from lost

  business, damage to its reputation, and loss of goodwill. WCC is entitled to all remedies

  available under the law, as set forth in its Prayer for Relief below.

                                       PRAYER FOR RELIEF

         Wherefore, Plaintiff, Wound Care Concepts, Inc., prays for judgment against Defendant

  Vohra Health Services, d/b/a Vohra Wound Physicians and d/b/a Vohra Wound Services, as

  follows:

             (a) A permanent injunction prohibiting Vohra, or its employees, independent

                 contractors, representatives, or agents, from:

                     i. Representing, directly or indirectly, that (1) Vohra is an enrolled

                         DMEPOS supplier, (2) Vohra can provide supplies in the same manner as




                                                  - 32 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 33 of 34



                       an enrolled DMEPOS supplier, or (3) Vohra is subject to the standards in

                       42 C.F.R. § 424.57; and

                   ii. Shipping or delivering wound care supplies to facilities, or patients within

                       those facilities, that have an existing contract with WCC.

           (b) Actual damages in an amount according to proof at trial, including, but not

               limited to, WCC’s lost business and Vohra’s ill-gotten and unjustly derived

               revenues;

           (c) An accounting by Vohra of all payments received from its Dressing Dispensing

               Program and the services Vohra renders thereunder;

           (d) Corrective advertising, as permitted by statute;

           (e) Disgorgement of all of Vohra’s ill-gotten gains, as permitted by statute;

           (f) Statutory damages, including multipliers and equitable enhancements, as

               permitted by statute;

           (g) Reasonable attorneys’ fees and costs, as permitted by statute;

           (h) Pre-judgment and post-judgment interest on monetary damages, as permitted by

               statute; and

           (i) Any other and further relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury for all issues so triable.




                                                 - 33 -
Case 0:19-cv-62078-RS Document 1 Entered on FLSD Docket 08/19/2019 Page 34 of 34



                                     Respectfully submitted,

                                     BAKER, DONELSON, BEARMAN, CALDWELL
                                     & BERKOWITZ, P.C.

                                     /s/ Marisa R. Dorough
                                     Kristine L. Roberts (Special Admission pending)
                                     First Tennessee Bank Building
                                     165 Madison Avenue, Suite 2000
                                     Memphis, Tennessee 38103
                                     Telephone: (901) 577-2000
                                     Facsimile: (901) 577-4202
                                     Email: klroberts@bakerdonelson.com

                                     Stephen M. Azia (Special Admission pending)
                                     901 K Street, N.W., Suite 900
                                     Washington, DC 20001
                                     Telephone: (202) 508-3400
                                     Facsimile: (202) 220-2239
                                     Email: sazia@bakerdonelson.com

                                     Hal K. Litchford (Florida Bar No. 272485)
                                     Email: hlitchford@bakerdonelson.com
                                     Marisa Rosen Dorough (Florida Bar No. 73152)
                                     Email: mdorough@bakerdonelson.com
                                     SunTrust Center
                                     200 South Orange Avenue
                                     Post Office Box 1549
                                     Orlando, Florida 32802
                                     Telephone: (407) 422-6600
                                     Facsimile: (407) 841-0325

                                     Attorneys for Wound Care Concepts, Inc.




                                     - 34 -
